Citation Nr: 1631115	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  08-28 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hemorrhoids, to include as secondary to service-connected arterionephrosclerosis or the service-connected right elbow disability.

2. Entitlement to service connection for diverticulosis (claimed as irritable bowel syndrome), to include as secondary to service-connected arterionephrosclerosis or the service-connected right elbow disability.

3. Entitlement to service connection for a right shoulder condition, to include as secondary to the service-connected right elbow disability.

4. Entitlement to service connection for a neck condition to include as secondary to the service-connected right elbow disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 and March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2009, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the record.  

These claims were previously before the Board in November 2015, at which time the claims were remanded for further evidentiary development.  However, as will be discussed below, VA has been notified of the Veteran's recent death.  Accordingly, additional development of these claims is not necessary.  

This appeal is now being processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.



FINDING OF FACT

In July 2016, VA received from the Social Security Administration verification that the Veteran passed on March [redacted], 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the claims file reflects that VA has received notice that the Veteran has died.  VA received confirmation of the Veteran's passing from the Social Security Administration on July 14, 2016, who noted the Veteran's date of death as March [redacted], 2016.

Accordingly, the Board finds that the Veteran has died during the pendency of this appeal.  As a matter of law, an appellant's claims for VA benefits do not survive their deaths, and must be dismissed.  See 38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  Persons eligible for substitution include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


